Citation Nr: 0209017	
Decision Date: 08/02/02    Archive Date: 08/12/02

DOCKET NO.  99-00 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a chronic acquired 
gastrointestinal disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active military service from April 1968 to 
November 1969 and from May 1972 to January 1991.  He served 
in Vietnam.  His awards and decorations include the Combat 
Action Ribbon and the Purple Heart Medal.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of November 1996, 
from the Waco, Texas, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which determined that new and 
material evidence had not been received to reopen a claim of 
entitlement to service connection for a gastrointestinal 
disorder.

In September 2000 the Board determined that new and material 
evidence had been received to reopen a claim of entitlement 
to service connection for a gastrointestinal disorder.  The 
Board also determined that the claim of entitlement to 
service connection for a gastrointestinal disorder was not 
well grounded.  38 U.S.C.A. § 5107 (West 1991).

The veteran appealed the Board's September 2000 decision to 
the United States Court of Appeals for Veterans Claims 
(CAVC).  While the case was pending at the CAVC, the VA 
Office of General Counsel requested that the CAVC vacate the 
Board's decision and remand the case for readjudication in 
light of the enactment of the Veteran's Claim Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(VCAA). 

The CAVC granted the Appellee's unopposed motion in an order 
issued in March 2001 and vacated that part of the September 
2000 decision wherein the Board denied service connection for 
a gastrointestinal disorder.  The matter was remanded to the 
Board for further action consistent with the directives of 
the order.  The Board notes that the determination that new 
and material evidence had been submitted was not vacated and 
accordingly, has characterized the issue now before the Board 
as stated on the title page.

In September 2001 the Board remanded the case to the RO for 
additional development and adjudicative action.  

In April 2002 the RO most recently determined that service 
connection was not warranted for a gastrointestinal disorder.
The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  A chronic acquired gastrointestinal disorder was not 
shown in active service, or for many years thereafter.

2.  Peptic ulcer disease, calculi of the gallbladder, and 
cirrhosis of the liver were not shown disabling to a 
compensable degree during the first post service year.

3.  The competent, probative medical evidence of record does 
not show that the veteran has a chronic acquired 
gastrointestinal disorder which is linked to his active 
military service on any basis.


CONCLUSION OF LAW

A chronic acquired gastrointestinal disorder was not incurred 
in or aggravated by active service; nor may a chronic 
gastrointestinal disease be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2001); Allen v. Brown, 7 Vet. App. 439 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Service medical records for the period of service from April 
1968 to November 1969 show evaluation in January 1969 for 
bloody diarrhea with cramps for two weeks.  The veteran 
reported about five bowel movements per day.  The assessment 
was rule out hook worm.

A report from March 1969 noted that the veteran reported 
similar symptoms including diarrhea for one week, abdominal 
cramps and fresh blood in the stools.  It was noted that he 
had been treated for worms in late January 1969 but the 
cramping did not go away completely.  He was evaluated and 
admitted for probable amebiasis.  The admission history noted 
diarrhea for two months with bloody mucoid rectal discharge.  
The physical examination was within normal limits.  
Sigmoidoscopy revealed small hemorrhagic ulcerations.  Lab 
tests were reviewed.  A stool smear revealed motile E. 
Histolytica trophozoites as well as cysts.  After treatment, 
a re-sigmoidoscopy revealed healing.  The discharge diagnosis 
was amebiasis.

A report from later that month noted no ova or parasites.  
There were some white blood cells.  By April 1969 the veteran 
was asymptomatic with no cramping. His stool was loose but he 
reported two normal bowel movements per day.  He was returned 
to duty.

On discharge in October 1969 the veteran's examination in 
relevant part was normal.

The veteran was afforded a VA medical examination in January 
1970.  The veteran stated that he had no recurrence of 
bleeding with bowel movements since hospital treatment in 
March 1969.  He denied fever, nausea, vomiting and burning 
pain.  He reported only cramping associated with diarrhea.  
The veteran stated that he had a history of diarrhea 
beginning in January 1969 while in Vietnam with multiple 
liquid stools per day.  He stated that he then developed dark 
red bleeding at defecation and was hospitalized for 
treatment.  There was no recurrence of diarrhea or of 
bleeding.  He never had sufficient bleeding to necessitate 
transfusions.  There were no known hemorrhoids.    

VA clinical examination in January 1970 of the digestive 
system was negative except for a small internal hemorrhoid 
and an atrophic external hemorrhoid tag.  There was no 
evidence of bleeding at that time.  There was no hernia.  


The abdomen was relaxed and not tender.  There was no 
palpable mass or viscera.  Lab testing of feces was negative 
for ova or parasites.  Blood testing was uninterpreted.

An upper gastrointestinal (GI) series in January 1970 showed 
no evidence of hiatal hernia or filling defect.  There was no 
abnormality of the esophagus, the esophagogastric junction, 
fundus, body and antrum of the stomach and the duodenal bulb 
and duodenal C-loop.  No lesions of the esophagus, stomach or 
duodenum were seen.  No abnormal intra-abdominal gas, mass, 
or calcifications were seen.  The impression was a negative 
upper GI series with no evidence of active ulcer crater seen.  

The pertinent assessment was history of diarrhea with no 
residuals found and hemorrhoidal tag, asymptomatic.  

In March 1970 the RO denied the claim for service connection 
on the basis that a stomach condition was not found on the 
examination in January 1970.  Service connection was granted 
for hemorrhoids.

Additional service medical records received referable to the 
veteran's second period of active duty show that the veteran 
had no gastrointestinal complaints on reenlistment 
examination in January 1972.  In fact he reported no 
gastrointestinal history at all and the examination was 
normal in pertinent part.

On general medical examination in March 1978 the veteran gave 
a history of a kidney stone that was passed in 1977.  There 
was no gastrointestinal history of bloody stools, diarrhea, 
or stomach complaints of any sort.  The examination was 
normal in pertinent part.  


At a reenlistment physical in April 1981 the veteran listed 
in his medical history that he did not know if he had a 
rupture or hernia.  He denied all other pertinent history 
such as stomach, liver or intestinal trouble, piles or rectal 
disease, or frequent indigestion.  The April 1981 
reenlistment examination was normal but it was noted that the 
veteran had left lower quadrant pain since September 1980.

A record that appears to have been in September 1981 notes 
complaints of rectal bleeding for 8 to 9 months.  The veteran 
stated that an upper GI test and sigmoidoscopy had reportedly 
shown internal hemorrhoids.  He also complained of left upper 
quadrant pain and constant discomfort.  A rectal examination 
was negative for hemorrhoids and occult blood.  The 
assessment was rectal bleeding.  A barium enema (BE) was to 
be scheduled.

An October 1981 entry shows that a BE in the past month 
revealed a normal colon.  The veteran had no rectal bleeding 
since the BE.  A proctoscopy procedure was negative except 
for small hemorrhoids.  The impression was probable 
hemorrhoidal bleed.

When the veteran was next examined in September 1982 for 
reenlistment, the examination was normal in all pertinent 
parts.  The veteran denied all gastrointestinal history and 
reported a kidney stone.  He was on no medication.

A February 1985 annual examination report noted external 
hemorrhoids.  The examination, in pertinent part, was 
otherwise normal.  The veteran denied all history except for 
kidney stones and it was noted that the problem had resolved 
in 1977.

An annual examination from June 1986 also noted external 
hemorrhoids.  The examination, in pertinent part, was 
otherwise normal.  The only history reported was of kidney 
stones 12 years before with no sequelae.

A March 1987 examination for reenlistment was normal with 
respect to the gastrointestinal system.  The only history 
reported was of kidney stones.  

In October 1987 the veteran was treated for complaints 
including diarrhea.  The diagnosis was viral gastritis.

In an October 1988 Officer Physical Examination Questionnaire 
the veteran stated that for the periods from his last 
examination and at present he had no indigestion, abdominal 
pain or cramps, constipation, diarrhea, black bowel movement, 
increased appetite, nausea and vomiting, or difficulty 
swallowing.  He reported that he seldom had blood in a bowel 
movement.

A November 1988 annual examination noted anal skin tags from 
hemorrhoids.  The assessment was history of hemorrhoids, 
status post negative proctoscopy in October 1981.

In January 1989 the veteran was seen for complaints of 
abdominal pain that radiated to the lower back and side.  He 
stated that similar pain in the past had been diagnosed as 
kidney stones.  He denied bloody stools and other 
gastrointestinal complaints including diarrhea or 
constipation.  The impression was rule out renal lithiasis.  
He was to return if the pain persisted despite medication.  
The next entry is in July 1989 for unrelated conditions.  

The veteran was seen with similar complaints in January 1990.  
The assessment was rule out lithiasis and abdominal pain of 
questionable etiology.

The veteran's separation examination in November 1990 noted 
an internal hemorrhoid and heme positive stool.  The only 
history given was of a facial skin lesion removed in 1987 and 
kidney stones in 1976.  He was referred for a general 
surgical consultation.  

A November 1990 surgical consultation noted that the veteran 
had a history of intermittent rectal bleeding for several 
years.  He denied any other change in bowel habits.  No 
significant medical history was indicated.  The assessment 
was external and internal hemorrhoids.


In January 1992 the veteran filed a claim for multiple 
disabilities to include a stomach condition that had begun in 
1969 and attributed to hemorrhoids.  The veteran did not 
indicate that he had received treatment in service or since 
service for a stomach disorder.  Duplicate copies of service 
medical records were received.

In March 1992, at the veteran's request, he was furnished a 
copy of his service medical records.

Received in April 1992 were private medical records from 
April 1991 noting a complaint of abdominal pain.  The pain 
was felt to be a gallbladder manifestation; however, 
ultrasound examination of the gallbladder was normal.

A VA examination was conducted in May 1992.  The veteran 
stated that for about a year he had had epigastric discomfort 
most of the time spreading across his upper abdomen and 
occasionally felt at the angle of the right scapula.  The 
discomfort was worse with eating greasy foods and he obtained 
relief with medication.  He stated that he did not experience 
the symptom with his stomach empty and had not taken anti-
acids to relieve the discomfort.  

He reported a prior sonogram of the gallbladder with mention 
of secretion but no mention of stones.  He also reported 
frequent passage of blood from the rectum since an episode of 
diarrhea and passage of much blood while in Vietnam.  This 
reportedly would occur whether he was constipated or with 
diarrhea.  He denied lower abdominal pain, black stool or 
vomiting blood.  He reported that epigastric discomfort was 
worsened by eating too much food as well as by greasy foods.

After an examination which was normal with the exception of 
external skin tags, the examiner diagnosed, in pertinent 
part, possible gallbladder disease and unexplained rectal 
bleeding by history.  It was noted that the stool was guaiac 
negative.

In July 1993 the RO denied reopening the previous claim of 
entitlement to service connection for a gastrointestinal 
disorder.  The RO determined that additional service medical 
records, a private hospital report and a VA examination 
failed to show a chronic stomach pathology for which service 
connection could be granted. The evidence also failed to show 
a chronic gall bladder condition or gallstones to warrant 
entitlement to service connection.  The veteran was notified 
of this decision by letter dated in August 1993.  

In February 1996 the veteran submitted an informal claim 
requesting that his claim for entitlement to service 
connection for a gastrointestinal disorder be reopened.  The 
veteran contended that his symptoms possibly resulted from 
stress from service.  He maintained that he had stomach 
complaints from 1969 through the rest of his military service 
with increased symptoms in 1987.  He stated that sometimes he 
had abdominal pain but did not seek treatment.  Evidence 
submitted with his claim included private medical records and 
duplicate copies of service medical records.  

A private medical report from October 1992 noted a complaint 
of abdominal pain.  It was noted that a work-up in the 
emergency room in April 1991 with an abdominal ultrasound was 
negative but that the veteran was put on Cipro due to a high 
white blood cell count and was told that he might have early 
cholecystitis.  

The veteran reported that he had a flare-up over the weekend 
but that symptoms settled down some when he used the 
remaining Cipro from the 1991 attack.  He denied any diarrhea 
but reported bright red blood per the rectum occasionally.  
He stated that large hemorrhoids were diagnosed in the past 
when he was in the military.

After a review of systems and examination the assessment was 
abdominal pain.  The physician noted that an ultrasound in 
the past was negative.  Labs and a hepatolite scan were 
planned.  The doctor also stated that the veteran had 
hemorrhoids with some frank bleeding at times. 

The veteran was seen in a private emergency room in November 
1993 for complaints of severe right upper quadrant pain.  He 
denied any change in bowel habits or diarrhea.  He reported 
that a year before he was screened for a gall bladder 
problem.  After medication, he felt better and was discharged 
after several hours.

Private medical records from Dr. CAC in December 1994 show 
the veteran reported that he was having a gallbladder attack.  
He reported a crampy type of pain in the right upper quadrant 
shooting through his back during spells.  He reported perhaps 
a little reflux in the past couple of weeks but nothing 
remarkable.  

He denied constipation, blood in the stool or black tarry 
stool.  The assessment was abdominal pain, colicky in nature.  
The complaints were very suspicious for the gallbladder but 
he had a negative ultrasound and hepatolite scan about two 
years earlier.  Medication was prescribed and an upper GI was 
scheduled for the following morning.  

A December 1994 private medical report of an Upper GI series 
shows an impression of a small sliding hiatal hernia with 
mild to moderate reflux without evidence of stricture, 
ulceration or neoplasm of the esophagus.  The test also 
showed some spasm and deformity and mucosal hypertrophy in 
the duodenal apex without evidence of an ulcer crater that 
suggested the possibility of some degree of duodenitis.  The 
study was otherwise unremarkable.

In November 1996 the RO determined that new and material 
evidence had not been presented to reopen a claim of 
entitlement to service connection for a gastrointestinal 
disorder.  The basis for the denial was that no underlying 
stomach pathology was shown and there was no evidence linking 
a hiatal hernia to service.

In May 1997 the veteran asked that his claim be reconsidered.  
He also made extensive argument that he had a current 
disability that was incurred in service.  With his statement, 
the veteran submitted a May 1997 lay statement from his wife 
and a page from the Tabers Cyclopedic Medical Dictionary 
discussing hernias.

The treatise indicates that a hiatal hernia is a protrusion 
of the stomach upward into the mediastinal cavity through the 
esophageal hiatus of the diaphragm.  The etiology of a hernia 
can include: failure of certain normal openings to close 
during development; weakness resulting from debilitating 
illness, old age or injury; prolonged distention as from 
tumors, pregnancy or corpulence; or increased intra-abdominal 
pressure resulting from lifting heavy loads or coughing.

A statement submitted by the veteran's wife indicates that 
they had been married for 30 years.  She asserted that upon 
returning from Vietnam, the veteran had severe stomach pain 
that escalated in 1988 or 1989 to the point that emergency 
room visits were required.  She related that he treated 
himself with various modalities.  She felt that the episodes 
were becoming more common and severe.

In September 1997 the veteran submitted medical records from 
Dr. CAC, testing ordered by Dr. CAC and performed at Medical 
Plaza Hospital, now Columbia Medical Center, and emergency 
room reports from Medical Plaza Hospital to include duplicate 
copies of records previously submitted and treatment for 
unrelated disorders.  

An April 1991 ultrasound report noted that the veteran's 
gallbladder appeared normal.

A copy of the previously mentioned hepatolite scan in October 
1992 was received.  The test was normal.  Post fatty meas 
examination showed excellent excretion into the bowel.  The 
liver and gallbladder appeared within normal limits.

When seen by Dr. CAC in November 1993 for a full medical 
examination the veteran had no complaints.  He had a normal 
examination with respect to the gastrointestinal system.  His 
stool was guaiac negative times one.  He was given additional 
guaiac cards.  An entry in December 1993 indicated that three 
hemoccult cards were negative.

An additional page from the November 1993 emergency room 
report was also received.  This shows that after examination, 
the diagnosis was acute abdominal pain.  Examination was 
normal and the veteran denied any blood.

In May 1994, the veteran was seen by Dr. CAC for a blood 
pressure check.  He reported feeling great and having no 
difficulties.  

A comprehensive physical performed in late December 1994 
shows the review of systems was entirely negative except for 
hemorrhoids that had flared recently.  The examination was 
negative except that there were some prominent external and 
internal hemorrhoids that were non tender and there was no 
blood at that time.  The stool was negative for blood.  There 
was no hernia.

The assessment included history of hiatal hernia, recently 
worked up and currently on H2 Blockers; and hemorrhoids.  The 
physician and the veteran discussed colorectal disease.  He 
had no changes in bowel and no family history.  Hemoccult 
stool testing was performed.  In January 1995, Dr. CAC 
informed the veteran that his laboratory work was okay and he 
was to return in one year.

Handwritten notes by Dr. CAC on another copy of the December 
1994 Upper GI report indicate that there was no evidence of 
frank ulceration.  He was to be treated with H2 Blockers.

In October 1997, the RO requested medical records from Dr. 
CAC and Columbia Medical Center and notified the veteran 
regarding the request.  

Medical records were received from Dr. CAC in November 1997 
that included duplicates of records previously submitted.  In 
August 1996 at his annual physical, the veteran denied 
gastrointestinal symptoms.  He reported that reflux had gone 
away after taking a round of Axid the previous year.  He 
reported an occasional bit of indigestion well treated with 
antacids.  He also noted intermittent trouble with 
hemorrhoids that become irritated and bleed after trips and 
the like.  He denied any other bleeding or change in bowel.  

The examination of the abdomen and rectum was normal.  The 
pertinent assessment was hiatal hernia and reflux, resolved 
at present and hemorrhoids, internal and external.  
Colorectal disease was discussed. Automatic screening was not 
needed as he was doing well at that time. 

The veteran was seen in July 1997 by Dr. CAC for a 
comprehensive physical examination.  He reported still having 
some hemorrhoidal problems with intermittent bleeding that 
seemed to be worse over the last year.  He also reported 
three attacks of the abdominal pain that he had had in the 
right upper quadrant.  He denied nausea or vomiting.  He 
denied any stool changes.  Examination was negative and stool 
was guaiac negative.  The assessment was hiatal hernia, 
proven in 1994 and intermittent abdominal pain, three times.  
Upper GI testing had shown some possible duodenitis that may 
be contributing.  With respect to colorectal health the 
physician stated that there was no need for automatic cancer 
screening.  The veteran was to monitor for bowel changes.  A 
general surgery consult was planned for hemorrhoids.  A 
helicobacter serum study was scheduled and the results were 
negative.

Medical records were also received from the Columbia Medical 
Center in November 1997 that were duplicates of records 
previously submitted.  

In a January 1998 rating decision the RO determined that new 
and material evidence to reopen the claim for service 
connection for a stomach condition had not been submitted and 
notified the veteran.  

The veteran submitted a statement in January 1999 contending 
that his symptoms of a stomach condition continued during and 
after service.

In November 2001, the RO notified the veteran that the Board 
had remanded his appeal for further development and that he 
had the right to submit additional evidence and argument.  In 
addition, the RO notified the veteran about the provisions of 
the VCAA.  

In November 2001 the veteran wrote that his most recent 
treatment for stomach problems was approximately three months 
earlier with his private physician, Dr. CAC.  He requested 
that medical records be obtained from Dr. CAC as additional 
evidence in support of his appeal.  He stated that when the 
pain occurs, rather than go to an emergency room or to a 
physician, he still self-medicates with pain relievers and 
hot baths.  

The veteran was afforded a VA C&P examination in November 
2001.  The examiner noted that the claims file had been 
reviewed and provided a summary of the record.  The veteran 
reported having intermittent attacks of epigastric pain, with 
the last one occurring about three months earlier.  His 
private physician gave medication and he had not had a 
recurrence of the epigastric pain since that time.  He had no 
particular food intolerance, had not had weight changes, and 
his general health had been good.  

The November 2001 VA examination revealed no organs or masses 
to be palpable and no abdominal tenderness.  Testing was to 
be done and an upper GI series was requested.  The diagnoses 
were small sliding hiatal hernia with moderate 
gastroesophageal reflux and probable duodenitis demonstrated 
on upper GI series in 1994, and rectal bleeding attributed by 
private physician to bleeding hemorrhoids and treated with 
Anusol suppositories. 

The VA examiner opined that based on all available 
information to date, it was unlikely that any of his present 
gastrointestinal disorder, including hiatal hernia, was 
related to incident of service, including abdominal symptoms 
of unknown etiology.  The only gastrointestinal diagnosis 
during military service consisted of amebiasis, which was 
treated, recovered, and hemorrhoids, having bleeding 
hemorrhoids in the military service.  

The impression of an upper GI series in November 2001 was a 
small sliding type hiatal hernia and post bulbar duodenitis.  
The upper GI series was otherwise unremarkable.  


In December 2001, the veteran submitted medical records from 
Dr. CAC that included treatment for unrelated disorders and 
duplicate records previously submitted.  In December 1998, he 
reported occasional rectal bleedings from hemorrhoids, had no 
melena or hematochezia.  The examination revealed a normal 
abdomen.  The pertinent assessment was hiatal hernia, 
quiescent at the time of examination, and hemorrhoids, quite 
marked at times, with some intermittent rectal bleeding.  The 
veteran expressed a desire to have his hemorrhoids evaluated 
for surgical excision and he was to be set up with a surgical 
consultation.  He was to return in a year.

He was referred to Dr. SAJ, who wrote in August 1999 that a 2 
mm right upper pole calyceal stone was noted on intravenous 
pyelogram (IVP) without obstruction and no intervention was 
indicated.  

An entry in August 1999 was a follow-up after the veteran was 
seen by Dr. SJ.  The entry shows it was noted the veteran had 
a kidney stone the end of July.  A computerized tomographic 
(CT) scan showed some thickening of the descending colon and 
no other colorectal symptoms other than chronic rectal 
bleeding from the large hemorrhoids.  The assessment was 
recurrent abdominal pain, abnormal CT, rectal bleeding from 
hemorrhoids and renal calculi. 

Pertinent records included a referral to a surgeon in 
September 1999.  The impression was history of rectal 
bleeding, CT evidence of thickened area of rectosigmoid 
colon, internal and external hemorrhoids and epigastric pain.  
A barium enema study showed mild diverticulosis in areas 
described in the report.  The study was otherwise 
unremarkable.    

In October 1999 Dr. CAC noted that a flexible sigmoidoscopy 
with BE showed mild diverticulosis and large internal 
hemorrhoids.  




The veteran was hospitalized overnight at the Community 
Medical Center Sherman in February 2001 for complaints of 
abdominal pain thought possibly due to diverticulitis but he 
also had felt some urgency.  During the night he passed a 
small black stone and since then his pain was completely 
gone.  The small stone was in the distal ureter, passed into 
the bladder and passed.  The burning sensation resolved after 
the stone passed.  

There were no further symptoms whatsoever.  He ate breakfast, 
felt well and wanted to go home in mid-morning.  The 
pertinent discharge diagnoses were abdominal pain secondary 
to renal calculus; renal calculi and ureteral colic; and 
leukocytosis secondary to margination.  

The veteran was seen in February 2001 and indicated that he 
had done well since passing a renal calculus.  He had had no 
recurrent symptoms.  The pertinent assessment was renal 
calculus, resolved.  In August 2001, the veteran was seen for 
a blood pressure recheck and wanted to talk about abdominal 
discomfort.  He had a spell similar to one several years ago 
with pain in his stomach and then vomited once.  

He denied blood in his stool or black tarry stool.  He had no 
urinary symptoms or urinary pain.  The pertinent assessment 
was abdominal discomfort with history of hiatal hernia and 
reflux, that may have been some spasm.  A previous history of 
work-up including hepatolite scan was normal.  There was no 
evidence of renal calculi.  

A supplemental statement of the case was issued in January 
2002 with consideration of the VCAA guidelines.  After 
receipt, the veteran submitted a statement in January 2002.  
A supplemental statement of the case was issued in April 
2002.

Service connection has been granted for residuals of a left 
shoulder injury, residuals of a left ankle injury, a shell 
fragment wound scar above the right eyebrow, tinea pedis, a 
postoperative nevus on the right cheek, and hemorrhoids.


Criteria

Service Connection

Service connection may be granted for a disease or injury 
incurred in or aggravated by active service in line of duty.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be granted for a disability which is 
proximately due to, the result of, or aggravated by a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2001); Allen v. Brown, 7 Vet. App. 439 (1995).

The CAVC has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and certain chronic 
gastrointestinal disorders such as peptic (gastric or 
duodenal) ulcers, calculi of the gall bladder, or cirrhosis 
of the liver, become manifest to a degree of 10 percent 
within one year from the date of termination of such service, 
such diseases shall be presumed to have been incurred in 
service, even though there is no evidence of such diseases 
during the period of service.  Amebiasis is a disease for 
which presumptive service connection is available following 
tropical service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.307, 3.309(c) 
(2001).

Entitlement to service connection may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  Each 
disabling condition shown by a veteran's service records, or 
for which he seeks a service connection must be considered on 
the basis of the places, types and circumstances of his 
service as shown by service records, the official history of 
each organization in which he served, his medical records and 
all pertinent medical and lay evidence.  

Determinations as to service connection will be based on 
review of the entire evidence of record, with due 
consideration to the policy of the Department of Veterans 
Affairs to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a).  
In determining whether an injury or disease was incurred in 
or aggravated in service, the evidence in support of the 
claim is evaluated based on the places, types and 
circumstances of service as shown by service records, the 
official history of each organization in which the veteran 
served, the veteran's medical records, and all pertinent 
medical and lay evidence.  38 U.S.C.A. § 1154(a); 38 C.F.R. 
§§ 3.303(a), 3.304.

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  

Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary. When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002); 38 C.F.R. §§ 3.102, 4.3 (2001).


Analysis

Preliminary Matter:  Duty to assist

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

This law also eliminated the concept of a well-grounded claim 
and superseded the decision of the CAVC in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 
Vet. App. 174 (2000) (per curiam order), which had held that 
VA could not assist in the development of a claim that was 
not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA of 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA of 2000, Pub. L. No. 106-475, § 7, subpart (a), 
114 Stat. 2096, 2099-2100 (2000); 38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions); see generally 
Holliday v. Principi, 14 Vet. App. 280 (2001); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  VA revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000, 
in view of the new statutory changes.  See 66 Fed. Reg. 
45620-45632 (August 29, 2001).

Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version more favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The RO has considered the case under the guidelines of VCAA.

The Board is satisfied that all the facts relevant to this 
appeal for service connection have been properly developed 
and that VA has fully complied with its initial duty to 
assist every claimant in developing all facts pertinent to 
his claim for VA benefits as mandated by the new law.

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 38 C.F.R. § 
3.159 (2001).  The RO provided the veteran a copy of the 
applicable rating decisions and forwarding letters that in 
combination notified him of the basis for the decisions 
reached.  

The RO also provided the veteran statements of the case and 
supplemental statements of the case that included a summary 
of the evidence, the applicable law and regulations and a 
discussion of the facts of the case.  In addition, the RO had 
the veteran examined several times throughout the pending 
appeal in respect to the disorder at issue and requested a 
medical opinion.  In addition the Board remanded the claim in 
September 2001 for further development.   Thus, it is 
concluded that the RO satisfied the duty to notify the 
veteran.  

Having determined that the duties to notify and to assist 
have been satisfied, the Board turns to an evaluation of the 
veteran's claim on the merits.


Service connection

The Board notes that in the veteran's original claim, he 
sought service connection for a stomach condition attributed 
to hemorrhoids.  The veteran did not claim that he had 
received treatment in service or since service for a stomach 
condition.  Post service the veteran has been pertinently 
diagnosed with hiatal hernia, duodenitis, and mild 
diverticulosis.  His contention is that various symptoms 
including abdominal pain, diagnosed after his last period of 
service as hiatal hernia and duodenal deformity with possible 
duodenitis, are related to service.

The Board's review of the evidentiary record discloses that 
the veteran had symptoms including bloody diarrhea and 
cramping during his first period of service.  This was 
diagnosed as amebiasis, a parasitic infestation.  The 
diagnosis was made with testing showing the parasites.  After 
treatment his symptoms appear to have resolved and no 
residuals were shown in service.

The Board notes that a 1970 VA examination after his first 
period of service found no parasitic infection and no 
abnormality of the entire upper GI tract.  There was no 
abnormality from the esophagus through the duodenum.  The 
assessment was a history of diarrhea with no residuals found.

The records from the second period of service showed 
complaints of abdominal pain that were felt to be possibly 
due to a kidney or gallbladder problem.  However no kidney or 
gall bladder disorder was specifically diagnosed.  The 
veteran reported mostly rectal bleeding; however, service 
connection is already established for hemorrhoids.  No other 
cause for bleeding was shown.  When he had complaints of 
abdominal pain in January 1990, the pertinent assessment was 
abdominal pain of questionable etiology.  No diagnosis of 
hiatal hernia, duodenitis, or amebiasis was made during the 
second period of service and no problem with the esophagus, 
stomach or duodenum was shown.

It is noted that in 1988 the veteran specifically denied 
cramps, abdominal pain, diarrhea, difficulty swallowing, 
nausea, vomiting, and most other gastrointestinal symptoms.  
He reported periodic blood in the stool.

While the veteran had amebiasis during his first period of 
service, some abdominal complaints during both periods of 
service, and a current diagnosis manifested by 
gastrointestinal symptoms, this is not enough on which to 
grant service connection.  There must be competent medical 
evidence of a nexus between the inservice findings and 
diagnoses, the post service symptoms, and a current diagnosed 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

The veteran contends that he has experienced continuing 
symptoms of the condition noted in his service medical 
records and that he has continually treated these symptoms at 
home.  Therefore, he should be granted service connection 
based on the evidence of continuity of symptomatology.

When a chronic disease as such is shown in service (or within 
the presumptive period under § 3.307) so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  The diagnoses made based on the 
veteran's complaints in service were either accepted as 
service connected (hemorrhoids) or they were not shown to be 
chronic (amebiasis). Amebiasis has not been shown at any time 
after service.

No diagnosis of a specific gastrointestinal disorder to 
include hiatal hernia, possible duodenitis or diverticulosis 
was shown during the veteran's second period of service.

The veteran has not submitted any evidence of a diagnosis of 
a gastrointestinal disorder manifested to a degree of ten 
percent for which presumptive service connection is available 
within the defined presumptive period after either period of 
service.

The veteran's contention, again, is that a post service 
diagnosed gastrointestinal disorder could have some 
relationship to a disease or other incident.  A layperson 
without medical training or experience such as the veteran is 
not competent to offer medical diagnoses or opinions on 
etiology.  Espiritu supra.  For that matter VA adjudicators 
likewise lack competency to make conclusions on medical 
issues such as diagnosis and medical relationship or etiology 
in the absence of medical opinion.  See Thurber v. Brown, 5 
Vet. App. 119, 122 (1993); Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).  

A chronic disease identity was not established during 
service.  The veteran has submitted evidence of continuity of 
symptomatology but has not submitted medical evidence that 
post service complaints over the years represented a 
continuation of pathology dating to service (whether 
amebiasis or trauma to the stomach, although the Board notes 
that no injury to the stomach such as was alleged by the 
veteran was shown in the service records) and consistent with 
the current diagnoses made.  See Savage supra.  

As for the medical encyclopedia entry submitted by the 
veteran, generally, an attempt to establish a medical nexus 
to a disease or injury solely by generic information in a 
medical journal or treatise "is too general and inconclusive" 
to establish a medical nexus.  Medical treatise evidence, 
however, can provide important support when combined with an 
opinion of a medical professional.  



Similarly, medical treatise evidence could "discuss[] generic 
relationships with a degree of certainty such that, under the 
facts of a specific case, there is at least a plausible 
causality based upon objective facts."  Wallin v. West, 11 
Vet. App, 509, 514 (1998).

In the view of the Board the medical treatise evidence 
submitted by the veteran that a hiatal hernia involves the 
stomach and that injury was one cause of a hiatal hernia is 
too general and inconclusive to establish a nexus between his 
service and his current hiatal hernia -- even accepting the 
credibility of the assertion that he was punched in the 
stomach as averred.  This treatise information could perhaps 
enhance the credibility of a medical opinion that trauma in 
service caused a hiatal hernia.  

The treatise evidence, "standing alone", must discuss 
"generic relationships with a degree of certainty such that, 
under the facts of a specific case, there is at least 
plausible causality based upon objective facts rather than on 
an unsubstantiated lay medical opinion."  Sacks v. West, 11 
Vet. App. 314, 317 (1998).  The treatise material must have 
the requisite "degree of certainty" required by Wallin and 
Sacks, supra; see also Libertine, 9 Vet. App. At 523 (medical 
treatise evidence must demonstrate connection between service 
incurrence and present injury or condition).

Evidence against the veteran's claim is the VA examiner's 
opinion in November 2001.  Issued after a thorough review of 
the record, the examiner opined it was unlikely that any 
present gastrointestinal disorder, including hiatal hernia, 
was related to an incident of service including abdominal 
symptoms of unknown etiology.  The examiner noted that the 
only gastrointestinal diagnosis during military service 
consisted of amebiasis, which was treated and recovered; and 
bleeding hemorrhoids.

Simply put, there is no competent evidence that the veteran 
currently has a chronic acquired gastrointestinal disorder 
related to service.  No competent medical evidence exists of 
a relationship between any currently diagnosed 
gastrointestinal disorder and service, and any alleged 
continuity of symptomatology.  Voerth v. West, 13 Vet. App. 
117 (1999); McManaway v. West, 13 Vet. App. 60 (1990); Savage 
supra.  In essence, the veteran's claim is based solely on 
his lay opinion.  He has not offered any evidence of medical 
training or expertise demonstrating that he has been trained 
in the medical arts thereby rendering him competent to offer 
an opinion as to diagnosis and/or etiology of a disorder.  He 
is clearly alleging a fact which is beyond his competence to 
do so.  Espiritu, King supra.

While a lay person may report his symptomatology, he does not 
have the competency of a trained health care professional to 
express opinions as to diagnosis and/or etiology as to any 
claimed disorder.  Assertions as to these matters are 
therefore not presumptively credible.  King supra..

Neither is the Board competent to supplement the record with 
its own unsubstantiated conclusions as to whether the veteran 
has a chronic acquired gastrointestinal disorder related to 
his periods of active service.  Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).

In light of the above, the Board concludes that the 
preponderance of the evidence is against the veteran's claim.  
The competent medical evidence of record shows the veteran 
did not have a hiatal hernia, possible duodenitis, or 
diverticulosis until several years following his separation 
from service, and there has been no link provided by a 
competent medical authority relating a current 
gastrointestinal disorder no matter how diagnosed to service.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for a chronic acquired 
gastrointestinal disorder.  See Gilbert v. Derwinski, 1 Vet. 
App. 49, 53.


ORDER

Entitlement to service connection for a chronic acquired 
gastrointestinal disorder is denied.



		
	RONALD R. BOSCH
Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

